Citation Nr: 0830664	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had pre-war service from September 1941 to 
December 1941.  He was beleaguered from December 1941 to 
April 1942, was a prisoner of war from April 1942 to December 
1942, was in no casualty status from December 1942 to August 
1945, and had service with the regular Philippine Army from 
August 1945 to September 1945.  The veteran died in February 
1996.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant was not entitled to recognition as the 
veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The appellant contends that she and the veteran were married 
in September 1949, and that together they bore four children.  
However, the marriage certificate for the appellant and 
veteran was not registered until July 2003.  Four 
certificates of birth demonstrating the appellant and veteran 
as mother and father are of record.  The birth certificate of 
the fourth child, which shows the veteran and the appellant 
to have been married in September 1949, has been determined 
to have not been registered until April 1, 1996.  The other 
three birth certificates also list the appellant and veteran 
as married to each other.  It is not clear, however, when the 
three other birth certificates were registered.  Because the 
dates of registration of the birth certificates may shed 
light on whether the appellant and the veteran were indeed 
married at the time of the births of the first three 
children, the Board finds that a remand is necessary in order 
to determine the registration dates of each certificate.

Additionally, because under Philippine law the declaration of 
a person who attended the marriage ceremony may be regarded 
as competent proof of the marriage, on remand, a request 
should be made for the appellant to submit corroborative 
statements of any witnesses of her marriage ceremony to the 
veteran.  People v. Alday, 59 O.G. 411, Balogbog v. CA, GR 
83598, Mar. 7, 1997.

Lastly, as there may exist other evidence which would 
demonstrate that the appellant was indeed married to the 
veteran, such as the original marriage certificate (as 
opposed to a copy), land titles showing that the appellant 
and the veteran jointly owned land as husband and wife, joint 
bank accounts, or baptismal records of children, a request 
for such evidence should be made on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Inquire as to the registration 
dates for the certificates of the 
births of Benjamin Soriano, Florenda 
Soriano, and Letecia Soriano.  If 
possible obtain copies of the 
registration certificates from the 
official registrar.

2.  Request that the appellant submit 
statements of any witnesses of her 
marriage ceremony to the veteran to 
corroborate her account of the 
marriage.

3.  Request that the appellant submit 
other evidence which would demonstrate 
that she was married to the veteran, 
such as the original marriage 
certificate (as opposed to a copy), 
land titles showing that the appellant 
and the veteran jointly owned land as 
husband and wife, joint bank accounts, 
or baptismal records of their children.

4.  Then, readjudicate the claim.  If 
any action remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

